UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6352



SCOTLAND E. WILLIAMS,

                Plaintiff - Appellant,

          v.


KAREN   GIBSON,   Mail       Room   Supervisor;   KIM   WILSON,
Captain/Intelligence,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:08-cv-
00155-AMD)


Submitted:   July 22, 2008                   Decided:   July 25, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scotland E. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Scotland E. Williams appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   Williams v.

Gibson, No. 1:08-cv-00155-AMD (D. Md. Feb. 5, 2008).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED




                              - 2 -